     Case 1:19-cv-13478-RMB-KMW Document 79 Filed 07/23/20 Page 1 of 2 PageID: 566




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                        25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                             PO Box 112                                                 Director
                                                       TRENTON, NJ 08625


                                                      July 23, 2020
       Via CM/ECF
       Hon. Renee Marie Bumb, U.S.D.J.
       Mitchell H. Cohen Building & U.S. Courthouse
       4th & Cooper Streets
       Camden, New Jersey 08101

       Re:        Lutter v. JNESO, et al.
                  Case Number 1:19-cv-13478 (RMB)(KMW)

       Dear Judge Bumb:

              This office represents Defendants Phil Murphy, in his official capacity as
       Governor of New Jersey and Gurbir Grewal, in his official capacity as Attorney
       General of New Jersey (“State Defendants”). As Your Honor is aware, co-
       Defendants JNESO (“the Union”) have moved to dismiss Plaintiff’s complaint on
       grounds of mootness. Plaintiff have also cross-moved for declaratory judgment on
       the merits of the complaint. In the parties’ case management conference on June
       26, 2020, upon request of the State Defendants’, Your Honor graciously extended
       the time to file opposition by thirty-days. This request came following the State
       Defendants’ request for an initial clerk’s extension, making the current return date
       of both motions July 27, 2020.

               Since that time, my office has been inundated with COVID-19 related
       litigation and counseling matters, which have required urgent attention. While I
       have been working diligently on the State Defendants’ response brief, the substantial
       and continuous involvement in these emergent COVID-19 related matters
       necessitates a request for a short seven-day extension of time, until Monday, August
       3, 2020. I respectfully request that Your Honor grant the brief extension so that I
       may meaningfully respond to the Plaintiff’s cross-motion. Counsel for Co-
       Defendants have consented to this request and Plaintiff’s counsel takes no position.


                             HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2960 • FAX: (609) 376-7434
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:19-cv-13478-RMB-KMW Document 79 Filed 07/23/20 Page 2 of 2 PageID: 567
                                                                 July 23, 2020
                                                                        Page 2


      Thank you for Your Honor’s gracious consideration of this request.


                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY

                           By: /s/ Caroline Jones
                                Caroline Jones
                                Deputy Attorney General

 C:   All Counsel of Record via CM/ECF
